Citation Nr: 0628086	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  03-27 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an increased rating, greater than 20 
percent, for telangiectatic changes, left medial malleolus, 
with chronic venous insufficiency of deep venous system with 
resultant ankle edema.

2. Entitlement to service connection for migraines.

3. Entitlement to service connection for bilateral 
hyperkeratosis.

4. Entitlement to service connection for epigastric distress.

5. Entitlement to service connection for a vascular condition 
of the right ankle and leg, claimed as secondary to a 
service-connected left ankle condition.


REPRESENTATION

Appellant represented by:	Dr. Milton Silverstein 


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Father


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. The veteran had a hearing before the Board 
in May 2006 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, in part, requires the VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) 

Here, the VCAA letter sent to the veteran in May 2002 did not 
adequately identify the evidence necessary to substantiate 
her increased rating claim for a left ankle disability or for 
the service connection claim for a vascular condition of her 
right lower extremity, claimed as secondary to her service-
connected left lower extremity disability. Although the 
correct issues were identified, the letter did not explain 
the elements needed to establish service connection for a new 
disability arising from a  service-connected disability, nor 
did it explain how to establish an increased rating. While a 
subsequent December 2005 letter appears to have notified the 
veteran of how to establish entitlement to an increased 
rating, it was not followed with a readjudication in the form 
of a supplemental statement of the case (SSOC).  See Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006) (where 
VCAA compliant notice was not given prior to an initial claim 
decision, this defect can be remedied by a fully compliant 
VCAA notice, followed by a readjudication of the claim).   
 
During the veteran's May 2006 hearing, she identified several 
private and VA treatment records not currently of record. She 
stated that she had received treatment from Dr. Michael Cohen 
for epigastric distress, to include acid reflux disease, for 
the last 17 years. The RO did ask Dr. Cohen for records in 
October 2002, but he only responded with treatment records 
from that year.  Since the veteran was not adequately 
informed of the failure to obtain all her records from Dr. 
Cohen, the RO should attempt to obtain all available records 
pertinent to the veteran's claims.

The veteran also testified that she received treatment from 
the VA outpatient clinic in Charleston, West Virginia, in the 
mid-to-late 1970s for her migraines. She also testified to 
treatment received at the VA outpatient clinics in 
Washington, D.C. and New York, New York, in the 1970s for 
treatment of her right ankle and leg. VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession. Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992). Accordingly, the RO should make an effort to 
obtain all VA treatment identified as the file may be 
incomplete. The RO should also take this opportunity to 
obtain any recent treatment records from October 2005 to the 
present from the VA outpatient clinics in Richmond, Virginia 
and Fredericksburg, VA. 

In regard to her left ankle, the veteran claims that her 
disability, including painful motion, swelling and 
discoloration has grown steadily worse. The veteran was last 
afforded a VA examination in May 2002, over four years ago. 
The RO should schedule the veteran for a new examination to 
assess the current severity of her left ankle disability.

In regard to her claims for service connection involving 
migraine headaches, bilateral hyperkeratosis and epigastric 
distress, the veteran claims that these conditions started in 
service and have been continuously treated ever since. Her 
service medical records reflect consistent complaints and 
treatment for headaches and hyperkeratosis. The service 
medical records also show complaints and treatment for 
epigastric distress in June 1970, and consistent complaints 
of sore throat with a "burning sensation" throughout her 
time in service.

After service, complaints and treatment for all of these 
conditions continued. The veteran was diagnosed with 
migraines as early as June 1985 with complaints of severe 
headaches as early as 1981. The veteran's first post-service 
treatment for her feet, to include hyperkeratosis, was also 
in the early 1980s. Since service, the veteran has also been 
diagnosed with gastroenteritis, clinical gastritis, and 
"reflux" as early as the 1980s. Recent VA treatment 
records, moreover, reflect current diagnoses of migraine 
headaches, hyperkeratosis/calluses, and esophagus reflux. 

The pre- and post- service medical records are not 
dispositive, but they are enough to raise the possibility 
that the claimed conditions could be related to her in-
service complaints, treatments and diagnoses. See Duenas v. 
Principi, 18 Vet. App. 512 (2004). Therefore, appropriate VA 
examinations are indicated, with opinions as to the etiology 
of the current conditions. 

Accordingly, the case is REMANDED for the following action:

1. Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.  
 
2. Ask the veteran to complete release 
forms authorizing VA to request her 
complete treatment records from Dr. 
Michael Cohen. These medical records 
should then be requested, and the RO 
should specify that actual treatment 
records, as opposed to summaries, are 
needed. All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  
If the veteran's complete records are not 
obtained, inform her of this fact and 
give her an opportunity to submit the 
records herself.

3. Obtain any medical records and 
hospitalization records for the veteran's 
conditions from:
*	The VAMC in Charleston, West Virginia 
from 1970 to 1979;
*	The VAMC in Washington, D.C. from 
1970 to 1979;
*	The VAMC in New York, New York from 
1970 to 1979;
*	The VAMC in Richmond, Virginia from 
October 2005 to the present;
*	The VAMC in Fredericksburg, Virginia 
from October 2005 to the present.
Any negative responses should be 
documented in the file.

4. After obtaining the above VA and 
private medical records, to the extent 
available, schedule the veteran for an 
examination to evaluate the current 
severity of her service-connected 
varicose veins, left lower extremity, and 
any complications.

5. After obtaining the above VA and 
private medical records, to the extent 
available, schedule the veteran for 
appropriate examinations for the claimed 
conditions of migraine headaches, 
hyperkeratosis, and epigastric distress. 

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not that any of 
the veteran's current conditions is 
related to disease or injury incurred 
during his service, specifically 
commenting on the veteran's in-service 
complaints, treatments and diagnoses of 
each condition. 

The claims folder must be reviewed by the 
examiners and the examiners should 
provide a complete rationale for any 
opinion given without resorting to 
speculation. 

It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

6. After the above is complete, 
readjudicate the veteran's claims. If the 
claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and her representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims. Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

